DETAILED ACTION
This Office action is in response to amendments filed 2/15/2022. It should be noted that claims 1 and 9-11 have been amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitta 8,888,471.
Nitta discloses, regarding claim 9, a diaphragm pump comprising: a first pump chamber wall 111-115; a second pump chamber wall 132-134 forming a pump cavity, the pump cavity including: a first pump chamber 123; a second pump chamber (within 134); and a bimetal mechanical pump diaphragm 180c (as shown in Fig. 20) disposed between the first pump chamber 123 and the second pump chamber (134), the bimetal mechanical pump diaphragm 180c including: a low thermal expansion alloy layer 189 having a low buckling temperature; a high thermal expansion alloy layer (one of 185, 186, 187, and 188) having a high buckling temperature, wherein the low buckling temperature is less than the high buckling temperature (substantially broad; layers 185, 186, 187, and 188 are a nickel/cobalt alloy, layer 189 is stainless steel; see col. 19, lines 26-35 – the nickel/cobalt layers are described as having superior thermal resistance in col. 19, lines 49-51); and an outer edge (see outer edge of 180 in Fig. 2 between 111 and 132), the outer edge being sealed between the first pump chamber wall 111 and the second pump chamber wall 132 (clearly shown in Fig. 2).

Allowable Subject Matter
Claims 1-8 and 10-11 are allowed.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments with respect to claim 9: Applicant argues that Nitta uses a piston 144 to move Nitta’s diaphragm 180, and that Applicant’s bimetal diaphragm does not use a piston to move. Applicant goes on to state, “Since, Nitta requires a piston to move Nitta’s diaphragm, Applicant submits that Nitta does not teach or suggest, or otherwise render obvious, Applicant’s invention as claimed and therefore submits that the rejection under 35 USC 102 relying on Nitta has been overcome.” The Examiner respectfully disagrees. Claim 9 does not recite any limitation regarding how the diaphragm is moved. Yes, Nitta comprises a piston, but that does not preclude Nitta from disclosing every limitation claim 9. Therefore, the Examiner maintains the rejection of claim 9 as being anticipated by Nitta.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746